Citation Nr: 1724224	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-08 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 70 percent for an acquired psychiatric disability to include PTSD.

2.  Entitlement to a total disability rating due to individual unemployability (TIDU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL


 Veteran and Friend of Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1967 to August 1969.  The Veteran's decorations include a Purple Heart Medal and a Navy Achievement Medal with Combat "V."

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2015, the Veteran presented sworn testimony during a Video Conference Board hearing in St. Petersburg, Florida, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Private Medical Records Development - Incomplete

Regrettably, a remand is necessary for further evidentiary development.  In the Board's September 2015 remand the AOJ was directed to contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD.  The claims file does not contain evidence that the AOJ completed this development.

PTSD VA Examination, in part, Inadequate

Additionally, the Board finds that the March 2016 VA examination was, in part, inadequate.  First, the March 2016 VA examiner determined that the Veteran was malingering and thus, his statements were not credible and he did not have PTSD. However, the record contains multiple diagnoses of PTSD including the Veteran's treating psychiatrist's continual diagnoses of PTSD - November 2010, December 2010, January 2011, April 2011, October 2011, January 2012, April 2012, October 2012, February 2013, October 2013, February 2014, July 2014, January 2015, May 2015, August 2015 and January 2016.  Furthermore, following the Veteran's March 2016 VA examination, the Veteran's diagnosis was confirmed by his treating psychiatrist in May 2016 and September 2016.  The examiner's disregard for the Veteran's diagnoses, without explanation, renders his recitation of the severity of the Veteran's symptoms questionable. Thus, a new examination is warranted.

Second, at times, the VA examiner's conclusions contradict one another.  For example, while the VA examiner in the beginning of the VA examination noted that it was not possible to differentiate what symptoms are attributable to the Veteran's anxiety and depressive diagnoses, he then immediately wrote that it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The Board has thus determined that the insufficiency of the March 2016 VA examination requires that a new VA examination be provided.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  



TDIU - Intertwined

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).

2. Thereafter, schedule the Veteran for VA examination WITH A DIFFERENT VA EXAMINER THAN THE ONE WHO CONDUCTED THE MARCH 2016 VA EXAMINATION to determine the current nature and severity of the Veteran's acquired psychiatric disability to include PTSD.  The Veteran's claims folder (including a copy of this remand) must be provided to and reviewed by the VA examiner as part of the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All studies and tests should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner after taking a detailed history from the Veteran regarding his acquired psychiatric disability to include PTSD and considering the pertinent information in the record in its entirety, the VA examiner should comment on the severity of these disabilities. 

3. Thereafter, the Veteran should be scheduled for a VA TDIU examination to determine the nature, extent and severity of all his service-connected disabilities.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 
 
Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities. 
 
The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.
 
To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 
 
The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

4. Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to an initial increased rating in excess of 70 percent for an acquired psychiatric disability to include PTSD, and entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



